On Motion for Rehearing.


*90
5. evidence ofunAUTHOEIZED SUEvby.

*89The counsel for appellant has placed an erroneous construction upon the opinion of this court, wherein we held *90that “ in excluding the testimony of the witness Adams, as to a survey made by one Tidball in 1869, the court did not err. Tidball was not county surveyor, and his survey was not made with the consent of the claimant of the land.” We might have added that Tidball was not the deputy county surveyor, and that the survey was not made by the authority of the United States. Wag. Stat., sec. 11, p. 1308, provides that no survey or re-survey hereafter made by any person except that of the county surveyor or his deputy, shall be considered as legal evidence in any court in this State, except such as are made by authority of the United States or by mutual consent of the parties. The evidence offered, which was excluded by the court, was that of Adams of a survey made by Tidball of the premises, and corner in dispute in March, 1869, how such survey was made and what the results were, and that said Tidball was a competent surveyor. If the survey of Tidball had been offered in evidence, the court, under the 11th section, would have been bound to exclude it, and yet it is seriously contended and elaborately argued that the contents and results of that survey might be proved by parol evidence. There is not enough plausibility in the argument to require any other answer than a statement of the proposition.
The court did not prevent this witness from telling what he knew about the corners and lines from having assisted as a chain-carrier in the Tidball survey. He was permitted to, and did testify, to all that he knew of the corners and lines and monuments from having been present and assisting in that survey. The argument of the counsel is based upon an inaccurate statement as to what the circuit court ruled, and this court held. The other grounds urged for a re-hearing are equally untenable, and the motion is overruled.